Citation Nr: 1147364	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to restoration of service connection for type II diabetes mellitus with early diabetic neuropathy of the lower extremities.

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

4. Entitlement to an evaluation in excess of 30 percent thereafter for degenerative disc disease and degenerative arthritis of the cervical spine.

5. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease and degenerative arthritis of the lumbar spine.

6. Whether a separate evaluation for bowel and bladder involvement of service-connected degenerative disc disease of the lumbar spine is warranted. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1968 and from May 1979 to August 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2007 and April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before a VA Decision Review Officer (DRO) at a May 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of restoration of service connection for type II diabetes mellitus, service connection for peripheral neuropathy of the bilateral upper and lower extremities, and whether a separate evaluation is warranted for bowel and bladder involvement of service-connected degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Degenerative arthritis and degenerative disc disease of the cervical spine is manifested by subjective complaints of pain and objective evidence of severe decreased range of motion of the cervical spine; there is no evidence of ankylosis or incapacitating episodes having a total duration of at least four weeks during a twelve-month period, nor is there evidence of any associated neurological impairment.

2. Prior to July 8, 2008, degenerative arthritis and degenerative disc disease of the lumbar spine is manifested by subjective complaints of pain, difficulty standing and sitting, fatigability and decreased range of motion with objective evidence of moderate limitation of motion of the lumbar spine; there is no evidence of ankylosis or incapacitating episodes having a total duration of at least four weeks during a twelve-month period.

3. For the period July 8, 2008, to May 28, 2009, degenerative arthritis and degenerative disc disease of the lumbar spine is manifested by subjective complaints of pain, difficulty standing and sitting, fatigability and decreased range of motion with objective evidence of severe limitation of motion of the lumbar spine; there is no evidence of ankylosis or incapacitating episodes having a total duration of at least six weeks during a twelve-month period.

4. As of May 28, 2009, degenerative arthritis and degenerative disc disease of the lumbar spine is manifested by subjective complaints of pain, difficulty standing and sitting, fatigability and decreased range of motion with objective evidence of moderate limitation of motion of the lumbar spine; there is no evidence of ankylosis or incapacitating episodes having a total duration of at least four weeks during a twelve-month period.

5. The Veteran's degenerative disc disease of the lumbar spine is manifested by radiculopathy of the left lower extremity.

6. The Veteran's degenerative disc disease of the lumbar spine is manifested by radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for degenerative arthritis and degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

2. The criteria for an evaluation in excess of 20 percent for degenerative arthritis and degenerative disc disease of the lumbar spine prior to July 8, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

3. The criteria for an evaluation of 40 percent, but not greater, have been met for the period July 8, 2008, to May 28, 2009, for degenerative arthritis and degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

4. The criteria for an evaluation in excess of 20 percent for degenerative arthritis and degenerative disc disease of the lumbar spine as of May 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

5. The criteria for a separate evaluation for radiculopathy of the left lower extremity related to the Veteran's lumbar spine disability have been.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124, Diagnostic Code 8520 (2011).

6. The criteria for a separate evaluation for radiculopathy of the right lower extremity related to the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in December 2007 through a notice letter dated September 2007.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations for his disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence .  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's cervical spine disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  His lumbar spine disability has been evaluated under C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to lumbosacral strain.  In addition, the Board notes the Veteran has been diagnosed with degenerative disc disease of both the cervical and lumbar spines.  As such, Diagnostic Code 5243 pertaining to intervertebral disc syndrome, is also applicable to the instant claim.  Diagnostic Code 5243 rates intervertebral disc syndrome based on incapacitating episodes.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, warrants a 30 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

I. Cervical Spine

The Veteran's cervical spine disability has been evaluated as 30 percent disabling throughout the appeal period pursuant to Diagnostic Code 5242.  Initially, the Board observes that, at 30 percent disabling, the Veteran's cervical spine disability has been assigned the maximum schedular evaluation based on limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula.  Furthermore, as there is no evidence of ankylosis of the cervical spine in the instant case, a higher evaluation is not warranted for the Veteran's cervical spine disability under the General Rating Formula.  Id. 

With respect to intervertebral disc syndrome, the Board observes there is no evidence of incapacitating episodes sufficient to warrant an increased evaluation in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, the Veteran specifically denied a history of incapacitating episodes due to his cervical spine disability.  See, e.g., May 2009 VA examination report.  There is no other evidence of record to suggest the Veteran has been prescribed bedrest by a physician.  As such, an evaluation in excess of 30 percent is not warranted based on intervertebral disc syndrome.  

Finally, there is no competent evidence of record to indicate a separate evaluation is warranted for any neurological manifestation of the Veteran's cervical spine disability.  In this regard, the Board acknowledges the Veteran suffers from bilateral ulnar and median neuropathy in the upper extremities.  However, the competent evidence of record indicates such conditions are not related to the Veteran's cervical spine disability.  See May 2009 VA examination report.  Furthermore, the May 2009 VA examination report specifically notes there is no cervical radiculopathy in the instant case.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.

The Board acknowledges the Veteran's contentions that his service-connected cervical spine disability warrants an evaluation in excess of 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected degenerative arthritis and degenerative disc disease of the cervical spine.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered whether a staged rating is appropriate in the instant case. See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's cervical spine disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Lumbar Spine

The Veteran's lumbar spine disability has been assigned an evaluation of 20 percent throughout the appeal period.  For the reasons discussed below, the Board finds that a staged rating is appropriate in the instant case.  See Hart, supra.  For the sake of clarity, the Board will discuss each stage individually.

Period Prior to July 8, 2008

Prior to July 8, 2008, the Board finds an evaluation in excess of 20 percent is not warranted for degenerative arthritis and degenerative disc disease of the lumbar spine.  In this regard, the Veteran's lumbar spine disability is manifested by the subjective complaints of pain, especially after sitting or standing or upon waking up, with objective evidence of moderate limitation of motion.  There is no objective evidence of ankylosis of the thoracolumbar spine or the entire spine or incapacitating episodes at any point prior to July 8, 2008.

With regards to range of motion testing, an October 2007 VA examination noted the Veteran as exhibiting flexion to 50 degrees and extension to 5 degrees.  The VA examiner noted that no additional loss of motion was found due to pain, weakness, fatigue or lack of endurance.  See DeLuca, supra.  Applying the range of motion measurements to the General Ratings Formula, the results of the October 2007 VA examination demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for his lumbar spine disability prior to July 8, 2008, based upon limitation of motion.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less during this period of the Veteran's appeal.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine this period of the Veteran's appeal.  Id.

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his lumbar spine.  See October 2007 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than 50 degrees as discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent for orthopedic manifestations of degenerative arthritis and degenerative disc disease.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board has also considered whether the Veteran is entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.  However, a higher evaluation is not warranted because there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, at any point in the appeal period.  In fact, the Board observes the Veteran specifically denied a history of incapacitating episodes at the October 2007 VA examination.

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability prior to July 8, 2008.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.  

Period July 8, 2008, to May 28, 2009

The Veteran underwent a private physical therapy evaluation on July 8, 2008.  According to a report of this evaluation, signed by the Veteran's physical therapist, the Veteran exhibited flexion of the lumbar spine to 27 degrees of motion, rounded to 30 degrees pursuant to 38 C.F.R. § 4.71a, Note 4.  Applying the range of motion measurements to the General Ratings Formula, the results of the July 8, 2008, physical therapy evaluation indicate an evaluation of 40 percent is warranted for degenerative arthritis and degenerative disc disease of the lumbar spine, as flexion of the lumbar spine is limited to 30 degrees.  See 38 C.F.R. § 4.71a.  Furthermore, as 40 percent is the highest schedular evaluation available based on limitation of motion, further discussion of range of motion is not necessary with regards to this stage of the Veteran's appeal.

The Board has considered whether an evaluation greater than 40 percent is warranted during this stage of the Veteran's appeal.  In this regard, the Board again notes there is no evidence of ankylosis of the lumbar spine or the entire spine, nor is there evidence of incapacitating episodes during this stage of the Veteran's appeal.  As such, an evaluation greater than 40 percent is not warranted for degenerative arthritis and degenerative disc disease of the lumbar spine based on either the General Ratings Formula or Diagnostic Code 5243, pertaining to intervertebral disc syndrome.

In light of the July 8, 2008, physical therapy evaluation, the Board finds that the Veteran is entitled to an evaluation of 40 percent for his service-connected lumbar spine disability for the period July 8, 2008, to May 28, 2009.  See Hart, supra.  The Board has also considered whether an evaluation in excess of 40 percent is warranted; however, for the reasons discussed above, a preponderance of the evidence is against an evaluation in excess of 40 percent for this period of the Veteran's appeal.

Period as of May 28, 2009

The Veteran was provided a second VA examination on May 28, 2009.  According to the May 2009 VA examination report, the Veteran complained of constant, chronic dull pain of the lumbar spine that is aggravated by extended periods of sitting or standing.  Range of motion testing revealed flexion of the lumbar spine to 45 degrees and extension to 10 degrees of motion, with pain throughout all ranges of motion.  

Applying the range of motion measurements to the General Ratings Formula, the range of motion reflected by the May 2009 VA examination report demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for orthopedic manifestations of his lumbar spine disability as of May 28, 2009.  38 C.F.R. § 4.71a.  An evaluation greater than 20 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during the appeal period.  Id.

The Board again acknowledges the Veteran's complaints of pain throughout the range of motion of his lumbar spine.  See May 2009 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than 45 degrees as discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent for orthopedic manifestations of degenerative arthritis and degenerative disc disease.  See Mitchell, supra.

The Board has also considered whether the Veteran is entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.  However, a higher evaluation is not warranted because there is no competent medical evidence of incapacitating episodes.  The Board again notes the Veteran specifically denied incapacitating episodes at the May 2009 VA examination.

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability as of May 28, 2009.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.  

Additional Considerations

The Board acknowledges the Veteran's contentions that his service-connected degenerative arthritis and degenerative disc disease of the lumbar spine warrants evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray, supra.

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Board observes the May 2009 VA examination report reflects the Veteran experiences a dull sensation from his knees to his toes bilaterally.  Furthermore, while radiculopathy was not provoked at the time of the May 2009 examination, a diagnosis of bilateral S1 radiculopathy, both chronic and active, was rendered.  As such, the Board finds that separate evaluations for radiculopathy of the bilateral lower extremities is warranted.  

As a final note, the discussion above reflects that the symptoms of the Veteran's cervical and lumbar spine disabilities are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and there is no medical evidence that the Veteran's disability has markedly interfered with employment.  Further, the Veteran has not stated that he is unable to perform his duties due to his service-connected cervical and/or lumbar spine disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

An evaluation in excess of 30 percent for degenerative arthritis and degenerative disc disease of the cervical spine is denied.

An evaluation in excess of 20 percent prior to July 8, 2008, for degenerative arthritis and degenerative disc disease of the lumbar spine is denied.

An evaluation of 40 percent, but not greater, for the period July 8, 2008, to May 28, 2009, for degenerative arthritis and degenerative disc disease of the lumbar spine is granted.

An evaluation in excess of 20 percent as of May 28, 2009, for degenerative arthritis and degenerative disc disease of the lumbar spine is denied.

A separate evaluation for radiculopathy of the left lower extremity is granted.

A separate evaluation for radiculopathy of the right lower extremity is granted.


REMAND

In an April 2008 rating decision, service connection for type II diabetes with early diabetic neuropathy of the lower extremities was severed, effective July 1, 2008.  In an August 2009 VA Form 9, the Veteran, for the first time, clearly indicated he believed the severance of service connection was in error.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses this disagreement.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Furthermore, the Board observes the Veteran was provided a VA examination in May 2009 to address the etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  While the VA examiner provided an opinion regarding whether the Veteran's peripheral neuropathy is related to diabetes, no opinion was offered regarding whether these conditions are otherwise related to the Veteran's active service.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his peripheral neuropathy is etiologically related to his active service.

Finally, the Board observes the May 2009 VA examination report notes the Veteran describes some bladder and bowel involvement with both urinary and mild fecal leakage and incontinence.  However, the VA examiner also noted he "could not confirm this," and also failed to indicate whether such symptomatology, if accurate, is related to the Veteran's service-connected lumbar spine disability.  The Board notes that separate evaluations may be warranted for bowel and bladder impairment secondary to a spine disability.  See 38 C.F.R. § 4.71a, General Ratings Formula for Diseases and Injuries of the Spine, Note 1.  As such, a new VA examination is necessary in the instant case.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement to restoration of service connection for type II diabetes with early diabetic neuropathy of the lower extremities.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy of the bilateral upper and/or lower extremities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that any peripheral neuropathy is etiologically related to the Veteran's active military service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine the nature and severity of any bowel and/or bladder impairment.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  If any such bowel and/or bladder condition is found, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that such condition is associated with the Veteran's service-connected lumbar spine disability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


